UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2088


ALFRED AYITEY ADJIN, a/k/a Emmanuel Ayitey         Adjin,   a/k/a
Kwaku Safo Boateng, a/k/a Alfred A. Adjin,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 10, 2016                    Decided:    June 13, 2016


Before SHEDD and    FLOYD,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.   Benjamin C. Mizer, Principal Deputy
Assistant   Attorney  General,  Mary  Jane   Candaux,  Assistant
Director, Matthew A. Connelly, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alfred     Ayitey      Adjin,     a    native       and    citizen     of    Ghana,

petitions for review of an order of the Board of Immigration

Appeals      (Board)     dismissing         his   appeal     from     the    immigration

judge’s      denial     of   his     motion    for   a     continuance      and    denying

Adjin’s motion for administrative closure.                       We have reviewed the

record and find no abuse of discretion.                          We further find that

Adjin cannot demonstrate a violation of his due process rights

as   he   fails    to    show      the   requisite       prejudice.         See    Anim    v.

Mukasey, 535 F.3d 243, 256 (4th Cir. 2008).                           Accordingly, we

deny   the    petition       for     review    for   the    reasons    stated      by     the

Board.       See In re Adjin (B.I.A. Aug. 19, 2015).                         We dispense

with oral argument because the facts and legal contentions are

adequately      presented       in    the     materials     before     the    court       and

argument would not aid the decisional process.

                                                                       PETITION DENIED




                                              2